Title: From George Washington to Jonathan Trumbull, Sr., 28 July 1778
From: Washington, George
To: Trumbull, Jonathan Sr.


          
            Sir
            Head Quarters White Plains 28th July 1778
          
          I was this morning honored with yours of the 25th. I think you need be under no
            apprehensions for the safety of your Coast, while the Count D’Estaings Squadron lays off
            the harbour of New port, as the Enemy will have sufficient upon their hands to prevent
            their carrying on a predatory War—I took the Liberty of suggesting to the Count, the
            advantage of sending a Ship of force down the Sound, to prevent the Enemy from
            reinforcing thro’ Hell-Gate; but whether he will
            incline to divide his Fleet in that manner, I cannot say.
          I am well aware of the inconveniency of drawing out the Militia at this time, but I am
            in hopes that the importance of the object, and I think I may say, the moral certainty
            of Success, if the enterprize is supported with spirit, will outweigh every other
            consideration. Besides, the time of service will probably be but short, as the
            expedition will either be immediately determined in our favour, or must be laid
              aside.
          It is impossible for me to spare larger detachments from this Army, than I have already
            done, as the Enemy in and about New-York are superior in force to our main Body. Should
            they reinforce Rhode Island, I shall do so of course.
          I sincerely condole with you on the death of your worthy Son Colo. Joseph Trumbull,
            whose exertions in the Cause of his Country, while he continued in a public character,
            will reflect honor upon his memory; and for whom, when living, I entertained a most
            cordial regard. I am, with the greatest Esteem Sir your most Obedient hble Servt
          
            Go. Washington
          
        